Exhibit 10.1

 

Arnaud Bobillier

14, Route de Malagny

1294 Genthod

SWITZERLAND

 

Dear Arnaud:

 

Transocean Management Ltd. desires to secure your continued employment through
June 30, 2012, and you have agreed to provide these services.  In connection
therewith, Transocean Management Ltd. and you agree to the terms of this
agreement (“Agreement”) as set forth below.  All references in this Agreement to
“Transocean” shall mean Transocean Management Ltd., its parent, subsidiaries,
affiliates and related entities.

 

1.                                       RESIGNATION

 

You will resign as an officer of Transocean, effective December 31, 2011 (the
“Resignation Date”).  Thereafter, you will continue your employment with
Transocean Management Ltd. until the earlier of any termination under Section 3
herein, or June 30, 2012 (the “Termination Date”).

 

2.                                       ADVISORY SERVICE PERIOD

 

During the period beginning on January 1, 2012 and ending on the Termination
Date (the “Advisory Service Period”) you will perform such duties as requested
by Transocean, including, without limitation, advice and consulting regarding
transition issues.  Except as otherwise set forth herein, your employment during
the Advisory Service Period will be subject to the same terms and conditions
(including base salary) in effect prior to the commencement of such period.

 

3.                                       TERMINATION

 

Each party can unilaterally decide to terminate the employment prior to June 30,
2012, at the end of any calendar month by giving one month notice. In this case,
the earlier date of employment termination will be considered the Termination
Date and the following terms shall apply.

 

If you give notice of termination (or if Transocean Management Ltd. gives notice
of termination for a “valid reason”, which shall mean a breach for cause
(“justes motifs”) of the obligations set forth in Paragraphs 2, 8, 9, 10 or 11
of this Agreement), Sections 4 and 5 herein will not apply, i.e. the
Compensation will not be paid, you will not be eligible to be considered for any
unpaid 2011 bonus and any outstanding awards under Transocean’s Long Term
Incentive Plan (“LTIP”) shall be governed by the terms of the applicable award
letters.

 

--------------------------------------------------------------------------------


 

If Transocean Management Ltd. gives notice of termination (except if notice is
given for a valid reason), Sections 4 and 5 herein will continue to apply. 
Further, for each month between the Termination Date and June 30, 2012, you will
continue to receive a monthly payment equal to your base salary of CHF 43,862.50
gross, and you will continue to be eligible for expatriate benefits under the
same terms and conditions in effect prior to the Termination Date.  In this
case, as far as Sections 4 and 5 herein are concerned, the earlier date of
employment termination will be the “Approved Termination Date.”

 

4.                                       SEVERANCE PAY

 

You shall receive a lump sum cash payment equal to CHF 526,350 gross (the
“Compensation”), subject to your continued employment through the earlier of
June 30, 2012, or the Approved Termination Date and subject to your timely
execution of the waiver as further outlined below.

 

From the Compensation all applicable deductions such as social security
contributions and tax (if due) will be made.  The payment shall be made within
10 days after delivery by you to Transocean Management Ltd. of a duly executed
waiver and release in the form attached hereto as Annex 1.  You shall execute
and deliver such waiver and release not earlier than one month and one day after
the Termination Date.

 

5.                                       BENEFITS

 

Subject to your continued employment through June 30, 2012 or the Approved
Termination Date, you will participate in Transocean benefits as set forth
below.  Your participation is further subject to the terms and conditions of
each individual plan pursuant to any elections made by you.  In addition, your
participation is subject to any of the benefit plans being amended, changed or
terminated by Transocean at its sole discretion.

 

(A)                              BONUS

 

You will participate in Transocean’s Performance Award and Cash Bonus Plan for
calendar year 2011.  Payment, if any as determined by the Executive Compensation
Committee of the Board of Directors, will be made in early 2012 at the same time
the bonus award is paid to other active employees.

 

You will not be eligible to participate in any subsequent bonus plan.

 

(B)                                LONG TERM INCENTIVE AWARDS

 

You will not receive additional awards under the LTIP.  Provided that you do not
terminate your employment prior to June 30, 2012 or the Approved Termination
Date for any reason (i) all Restricted Stock Units (“RSUs”), contingent deferred
units (“CDUs”) and non-qualified stock options (“NQ Options”) previously granted
to you under the LTIP will be treated as if Transocean terminated your
employment for its convenience (“Convenience of the Company”) on June 30, 2012,
provided, however, that notwithstanding the terms and provisions of the

 

2

--------------------------------------------------------------------------------


 

applicable award letters to the contrary, any unvested NQ Options on June 30,
2012 shall continue to vest and become exercisable as if your employment had
continued until the date such unvested NQ Options become fully vested and
exercisable, (ii) all outstanding NQ Options will remain exercisable until the
“Expiration Date” (as defined in the applicable option award agreement), and
(iii) all CDUs will be pro rated as if your employment had continued through
June 30, 2012.  If you terminate your employment prior to June 30, 2012 or the
Approved Termination Date, your outstanding awards shall be governed by the
terms of the applicable award letters.  For the avoidance of doubt, the
following provides details regarding the award treatment assuming you remain
employed through June 30, 2012:

 

Restricted Stock Units

 

Grant Date

 

RSUs Granted

 

Vested Prior to
June 30, 2012

 

Accelerated
Vesting on
Termination Date

 

11/17/2010

 

9,412

 

3,138

 

6,274

 

02/10/2011

 

6,658

 

2,220

 

4,438

 

 

Continent Deferred Units

 

Grant Date

 

CDUs Held

 

Forfeited End of
Employment

 

Outstanding End
of Employment

 

Earned

 

02/12/2009

 

14,808

 

0

 

14,808

 

TBD*

 

02/18/2010

 

8,585

 

1,509

 

7,076

 

TBD*

 

02/10/2011

 

6,658

 

3,465

 

3,193

 

TBD*

 

 

--------------------------------------------------------------------------------

*In the event of a termination of employment for the Convenience of the Company,
you receive a pro-rata portion of outstanding CDUs.  The pro-rata portion of the
CDUs determined above is calculated by multiplying the number of CDUs held by a
fraction, the numerator of which is the number of calendar days of employment
during the performance cycle after the grant date (which, assuming a June 30,
2012 separation from service, is 1,052 days, 863 days and 506 days for the 2009
award, the 2010 award and the 2011 award, respectively) and the denominator of
which is the total number of calendar days in the performance cycle after the
grant date (1,052, 1,047 and 1,055, respectively).  The determination of the
vested awards will be made within the first 60 days of 2012, 2013 and 2014 for
the 2009 award, the 2010 award and the 2011 award, respectively, and the
distribution of the vested portion of the award will be made on March 15, 2012,
2013, and 2014 respectively.

 

3

--------------------------------------------------------------------------------


 

Non-Qualified Stock Options

 

Grant
Date

 

Type of
Award

 

Exercise

Price

 

Award
Amount

 

Vested End
of
Employment

 

Not
Exercisable
Upon End
of
Employment

 

Will Vest
and Become
Exercisable
as if
Employment
Continued

 

Exercise
Period
Ends*

 

7/09/2008

 

NQ Option

 

$

144.32

 

14,788

 

14,788

 

0

 

0

 

7/9/2018

 

2/12/2009

 

NQ Option

 

$

60.19

 

30,545

 

30,545

 

0

 

0

 

2/12/2019

 

2/18/2010

 

NQ Option

 

$

83.32

 

17,688

 

11,792

 

5,896

 

5,896

 

2/18/2020

 

2/10/2011

 

NQ Option

 

$

78.76

 

13,096

 

4,365

 

8,731

 

8,731

 

2/10/2021

 

 

--------------------------------------------------------------------------------

*The exercise period for the 2008 and 2009 stock option grants will be
automatically extended to the applicable Expiration Date pursuant to the terms
of the awards as a result of your eligibility for early retirement treatment;
the exercise period for the 2010 and 2011 stock option grants will also be
extended to the applicable Expiration Date.

 

You should review the applicable award letters as to specific treatment of your
awards.

 

(C)                                RETIREMENT PLANS

 

Following the date of your separation from service for any reason as an employee
of Transocean, you will no longer be able to participate in the Transocean
Management, Ltd. Pension Plan (the “Plan”).  The payment of your benefit under
the Plan will be made in accordance with the applicable terms of the Plan based
on the date of your separation from service.

 

(D)                               VACATION

 

Any entitlement for vacation and overtime work shall be fully discharged by the
Compensation payment and the other benefits outlined in this Agreement.

 

(E)                                 REPATRIATION

 

You will be reimbursed for reasonable and documented repatriation costs incurred
on or before December 31, 2012, pursuant to Transocean policy.

 

4

--------------------------------------------------------------------------------


 

(F)                                 SEVERANCE

 

You will not be eligible to participate in any severance plan or arrangement
established by Transocean and you agree that you will have no right to claim a
benefit under any severance plan or arrangement.

 

(G)                                OTHER PERQUISITES

 

Any other benefits or perquisites not listed above will be subject to the terms
and conditions that are otherwise applicable to similarly situated expatriate
employees upon a separation from service as an employee of Transocean.

 

6.                                       WAIVER AND RELEASE

 

In exchange for this Agreement you agree, on behalf of yourself, your heirs,
relations, successors, executors, administrators, assigns, agents,
representatives, attorneys, and anyone acting on your behalf as follows:

 

You irrevocably and unconditionally release, acquit, and forever discharge
Transocean, and any predecessors or successors (collectively, the “Transocean
Group”), and its and their past and present officers, directors, attorneys,
insurers, agents, servants, suppliers, representatives, employees, affiliates,
subsidiaries, parent companies, partners, predecessors and successors in
interest, assigns and benefit plans (except with respect to vested benefits
under such plans), and any other persons or firms for whom the Transocean Group
could be legally responsible (collectively, “Released Parties”), from any and
all claims, liabilities or causes of action, whether known or now unknown to
you, arising from or related in any way to your employment or termination of
your employment with the Transocean Group and/or any of the Released Parties and
occurring through the date you sign and return this Agreement.

 

You acknowledge that this Agreement is your knowing and voluntary waiver of all
rights or claims arising before you accept and return this Agreement, as
indicated below.  You understand and agreed that your waiver includes, but is
not limited to, all waivable charges, complaints, claims, liabilities, actions,
suits, rights, demands, costs, losses, damages or debts of any nature.  You
further acknowledge and agree that your waiver of rights or claims is in
exchange for valuable payments and other promises in addition to anything of
value to which you are already entitled.

 

You further acknowledge and agree that the Transocean Group has no obligation to
reemploy, rehire or recall you, and promise that you shall not apply for
re-employment with the Transocean Group.

 

5

--------------------------------------------------------------------------------


 

7.                                       MISCELLANEOUS

 

You warrant, acknowledge and agree that:

 

a.                                                     Your acceptance of this
Agreement is completely voluntary;

 

b.                                                    You are hereby being
advised in writing by Transocean to consult with an attorney regarding the terms
of this Agreement before accepting;

 

c.                                                     You are receiving under
this Agreement consideration of value in addition to anything to which you are
already entitled;

 

d.                                                    You understand that this
Agreement includes a release and waiver of all claims, known and unknown, past
or present;

 

e.                                                     You are fully competent
to execute this Agreement, which you understand to be a binding contract;

 

f.                                                       You accept this
Agreement including the waiver and release of your own free will, after having a
reasonable period of time to review, study and deliberate regarding its meaning
and effect, and without reliance on any representation of any kind or character
not specifically included in writing in the Agreement;

 

g.                                                    You understand that
Transocean Management Ltd. is relying upon the truthfulness of the statements
you make in the Agreement and you understand that Transocean Management Ltd.
would not enter into this Agreement if you did not make each of the
representations and promises contained in the Agreement.

 

8.                                       COOPERATION

 

Following your termination of employment, you agree to reasonably cooperate with
and make yourself available on a continuing basis to the Transocean Group and
their representatives and legal advisors in connection with any matters in which
you are or were involved during your employment with the Transocean Group or any
existing or future claims, investigations, administrative proceedings, lawsuits
and other legal and business matters as reasonably requested by the Transocean
Group.  You also agree to promptly send the General Counsel, Transocean Ltd.
copies of all correspondence (for example, but not limited to, subpoenas)
received by you in connection with any such matters involving or relating to the
Transocean Group, unless you are expressly prohibited by law from so doing.  You
agree not to cooperate voluntarily in any third party claims against the
Transocean Group.  You agree that nothing in this Agreement restricts your
ability to appropriately respond to a subpoena or other request from the
government or regulators.  Transocean Management Ltd. agrees to reimburse you
for your reasonable out-of-pocket expenses incurred in connection with the
performance of your obligations under this section.  Nothing in this Agreement
shall act as a release or waiver by you of any rights of defense or
indemnification which would otherwise be afforded to you under the Articles of
Association of Transocean Ltd. or the similar governing documents of any
affiliate of Transocean Ltd., or any rights of defense or

 

6

--------------------------------------------------------------------------------


 

indemnification afforded to you under the indemnification agreement previously
entered into between you and Transocean Ltd., or any rights of defense or
indemnification which would be afforded to you under any officer liability or
other insurance policy maintained by Transocean.

 

9.                                       NON-DISPARAGEMENT

 

You agree not to disparage the Transocean Group, the Transocean Group’s
officers, directors, employees, shareholders and agents, affiliates and
subsidiaries in any manner likely to be harmful to them or their business,
business reputation or personal reputation; provided that you will respond
accurately and fully to any question, inquiry or request for information when
required by legal process or applicable law.

 

10.                                 NON-SOLICITATION OF EMPLOYEES

 

You agree that during the term of your employment under this Agreement and for a
period of two years following the Termination Date, you will not either directly
or indirectly solicit, induce, recruit or encourage any of the Transocean
Group’s employees to leave their employment, or take away such employees, or
attempt to solicit, induce, recruit, encourage, take away or hire employees of
the Transocean Group, either for yourself or any other person or entity.

 

11.                                 INDEMNIFICATION AGREEMENT

 

Notwithstanding any waiver or release agreed upon herein, you shall continue to
be eligible for indemnification pursuant to the terms of the Indemnification
Agreement previously entered into between you and Transocean Ltd.

 

12.                                 ENFORCEMENT OF AGREEMENT

 

No waiver or nonaction with respect to any breach by the other party of any
provision of this Agreement, nor the waiver or nonaction with respect to any
breach of the provisions of similar agreements with other employees or
consultants shall be construed to be a waiver of any succeeding breach of such
provision, or as a waiver of the provision itself.  Should any provisions hereof
be held to be invalid or wholly or partially unenforceable, such holdings shall
not invalidate or void the remainder of this Agreement.  Portions held to be
invalid or unenforceable shall be revised and reduced in scope so as to be valid
and enforceable, or, if such is not possible, then such portion shall be deemed
to have been wholly excluded with the same force and effect as if they had never
been included herein.

 

13.                                 CHOICE OF LAW

 

This Agreement shall be interpreted and construed in accordance with and shall
be governed by the laws of Switzerland, notwithstanding any conflicts of law
principles which may refer to the laws of any other jurisdiction.

 

7

--------------------------------------------------------------------------------


 

14.                                 NOTICES.

 

Notices provided for in this Agreement shall be in writing and shall either be
personally delivered by hand or sent by:  (i) mail service, postage prepaid,
properly packaged, addressed and deposited with the mail service system;
(ii) via facsimile transmission or electronic mail if the receiver acknowledges
receipt; or (iii) via Federal Express or other expedited delivery service
provided that acknowledgment of receipt is received and retained by the
deliverer and furnished to the sender.  Notices to you by Transocean Management
Ltd. shall be delivered to the last address you have filed, in writing, with
Transocean Management Ltd., and notices by you to Transocean Management Ltd.
shall be delivered to Transocean Management Ltd., c/o Mr. Ian Clark, Vice
President, Human Resources, Chemin de Blandonnet 10, CH-1214 Vernier,
Switzerland.

 

15.                                 ASSIGNMENT

 

This Agreement shall be binding upon and inure to the benefit of and be
enforceable by the parties hereto and any successors or assigns of Transocean.

 

TRANSOCEAN MANAGEMENT LTD.

 

/s/ Ian M. Clark

 

 

November 23, 2011

Ian M. Clark

 

 

Date

 

ACCEPTANCE OF AGREEMENT BY EMPLOYEE

 

I hereby accept this Agreement and agree to be bound by the terms and conditions
stated in it.

 

Accepted this 23rd day of November 2011.

 

 

/s/ Arnaud Bobillier

 

Arnaud Bobillier

 

8

--------------------------------------------------------------------------------


 

Annex 1

 

GENERAL RELEASE

 

by

 

Arnaud Bobillier

 

WHEREAS, I have been employed by Transocean Management Ltd.; and

 

WHEREAS, after due and considerate negotiations Transocean Management Ltd. and I
have entered into a termination agreement on (the Agreement)

 

NOW, THEREFORE,

 

In consideration of the covenants undertaken by Transocean Management Ltd. in
the Agreement, and except for those obligations created by, arising out of or
referred to in the Agreement, I knowingly and voluntarily release and forever
discharge Transocean Management Ltd. and any present or former parent
corporation, affiliates, subsidiaries, divisions, joint ventures, insurers,
attorneys, benefit plans, plan administrators, successors and assigns and the
current and former employees, officers, directors, representatives and agents
thereof, as well as all otherwise affiliated or related entities or persons of
and from any and all claims, known and unknown I have or may have against
Transocean Management Ltd. arising out of or in connection with my employment
relationship with Transocean Management Ltd.

 

 

Place, date:

 

 

 

 

 

 

 

 

By:

 

 

 

Arnaud Bobillier

 

 

9

--------------------------------------------------------------------------------